J-A23044-20


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA                    :   IN THE SUPERIOR COURT OF
                                                    :        PENNSYLVANIA
                                                    :
                v.                                  :
                                                    :
                                                    :
    TIMOTHY LEE JACOBS JR.                          :
                                                    :
                       Appellant                    :   No. 916 EDA 2020

        Appeal from the Judgment of Sentence Entered February 7, 2020
      In the Court of Common Pleas of Chester County Criminal Division at
                        No(s): CP-15-CR-0001942-2018


BEFORE: KUNSELMAN, J., NICHOLS, J., and PELLEGRINI, J.*

MEMORANDUM BY PELLEGRINI, J.:                            FILED DECEMBER 02, 2020

        Timothy Lee Jacobs, Jr. (Jacobs) appeals from the February 7, 2020

judgment of sentence imposed by the Court of Common Pleas of Chester

County (trial court) following his convictions for third-degree murder and

related offenses. On appeal, Jacobs challenges two evidentiary rulings and

the discretionary aspects of his sentence. We affirm.

                                               I.

        We glean the following facts from the trial court’s opinion:

        The facts at trial established that, on April 10, 2018, [Jacobs] and
        his half-brother, Tyrell Jacobs, pursued and killed Eric Brown by a
        fatal gunshot wound to the chest after a dispute during a
        basketball game. The Commonwealth presented evidence, inter
        alia, in the form of video footage taken inside the Star Social Club,
        where the killing occurred. On the video, as [Jacobs] walked up
        to the entrance of the bar, one could see the outline or “printing”
____________________________________________


*   Retired Senior Judge assigned to the Superior Court.
J-A23044-20


      of a firearm tucked into the waistband of his pants. Once inside,
      [Jacobs] and Tyrell Jacobs repeatedly attempted to start a fight
      with the victim. The video footage shows that he attempted to
      entice Mr. Brown to leave the bar to go outside. Mr. Brown
      refused, instead trying to diffuse the situation. The footage also
      reveals that [Jacobs] brandished his weapon in the crowded bar,
      aimed the weapon at the victim, and chased the victim around the
      bar. The attackers eventually cornered Mr. Brown in a rear
      storage room as he attempted to escape through the back door.
      It was locked. There was no way out. The video shows Tyrell
      Jacobs at the door to the storage room, blocking it, and firing one
      shot at Eric Brown’s chest, taking his life. The videotape of the
      entire event, from the chase, pursuit, corner, and murder was
      shown to the jury. [Jacobs] and Tyrell Jacobs fled the scene to
      avoid apprehension.

Trial Court Opinion (TCO), 6/8/20, at unnumbered 2-3.

      Jacobs was arrested in West Philadelphia a week later on April 17, 2018.

When taken into custody, Jacobs had on him a loaded Sig Sauer 9mm

handgun.    Ballistics testing revealed that the weapon fired neither the

cartridge casing found at the murder scene nor the projectile recovered from

the victim. Before trial, Jacobs filed a motion in limine to preclude the Sig

Sauer 9mm, arguing that its admission would result in unfair prejudice,

confuse the issues and mislead the jury. The Commonwealth countered that

the Sig Sauer 9mm was relevant to proving that Jacobs possessed a handgun

in the Star Social Club, asserting that it was the handgun seen in the security

video. The trial court agreed and denied the motion.

      At trial, the Commonwealth introduced video surveillance footage

showing several angles inside of the Star Social Club. The footage captured

the initial altercation and chase in the bar portion of the club, as well as the


                                     -2-
J-A23044-20


shooting near the rear entrance. In addition, the Commonwealth introduced

video surveillance footage from surrounding areas depicting the Jacobs

brothers’ arrival at the bar and flight after the shooting.

       During its case in chief, the Commonwealth also presented Nyeirah

Jones, who testified that the Jacobs brothers stayed at her home one night

while they were fugitives. Despite not expressing any lack of recollection, she

was shown her police statement over Jacobs’ objection.         After reading her

statement, she testified her memory was refreshed and that one of the

brothers said “main man had it coming” in reference to the murder.

       After the reception of the evidence, the jury found Jacobs guilty of third-

degree murder, aggravated assault, simple assault, firearms not to be carried

without a license, possession of an instrument of crime, possession of a

concealed weapon, recklessly endangering another person (four counts) and

conspiracy to commit aggravated assault.1 On February 7, 2020, Jacobs was

sentenced to serve an aggregate term of 31 to 62 years’ imprisonment.2

Jacobs filed a timely motion to modify his sentence, which the trial court


____________________________________________


1  18 Pa.C.S. §§ 2502(c), 2702(a)(1), 2701(a), 6106(a)(1), 907(a), 907(b),
2705 and 903(a). Tyrell Jacobs, who was tried jointly, was found guilty of
first-degree murder and sentenced to life imprisonment.

2 The trial court imposed 20 to 40 years’ imprisonment for third-degree
murder with consecutive terms of 3 to 6 years for the firearms offense, 1 to 2
years each for two of the reckless endangerment counts and 6 to 12 years for
conspiracy to commit aggravated assault. All other counts were either run
concurrently or merged.


                                           -3-
J-A23044-20


denied. Jacobs timely appealed, and he and the trial court have complied with

Pa.R.A.P. 1925. On appeal, Jacobs challenges: (1) admission of the Sig Sauer

9mm; (2) the Commonwealth refreshing the recollection of Nyeirah Jones;

and (3) the discretionary aspects of his sentence. We address each issue in

turn.

                                               II.

        In his first claim, Jacobs challenges the denial of his pretrial motion in

limine to preclude admission of the Sig Sauer 9mm that the police recovered

when he was arrested a week after the murder.3

        Generally, “[a]ll relevant evidence is admissible, except as otherwise

provided by law. Evidence that is not relevant is not admissible.” Pa.R.E.

402. “Evidence is relevant if: (a) it has any tendency to make a fact more or

less probable than it would be without the evidence; and (b) the fact is of

consequence in determining the action.” Pa.R.E. 401. However, the trial court


____________________________________________


3   Our standard of review of a trial court’s evidentiary ruling is well-established:

        The admission of evidence is solely within the discretion of the
        trial court, and a trial court’s evidentiary rulings will be reversed
        on appeal only upon an abuse of that discretion. An abuse of
        discretion will not be found based on a mere error of judgment,
        but rather occurs where the court has reached a conclusion that
        overrides or misapplies the law, or where the judgment exercised
        is manifestly unreasonable, or the result of partiality, prejudice,
        bias or ill-will.

Commonwealth v. Woodard, 129 A.3d 480, 494 (Pa. Super. 2015)
(citations omitted).


                                           -4-
J-A23044-20


“may exclude relevant evidence if its probative value is outweighed by a

danger of one or more of the following: unfair prejudice, confusing the issues,

misleading the jury, undue delay, wasting time, or needlessly presenting

cumulative evidence.” Pa.R.E. 403.

      The trial court admitted the recovered handgun under the “similar

weapon exception,” which our Supreme Court has explained as follows:

      A weapon not “specifically linked” to the crime is generally
      inadmissible; however, the fact “the accused had a weapon or
      implement suitable to the commission of the crime charged ... is
      always a proper ingredient of the case for the prosecution.”
      [Commonwealth v.] Robinson, [721 A.2d 344,] 351 [(Pa.
      1998)] (alteration in original) (citation and internal quotation
      marks omitted). “Any uncertainty that the weapon is the actual
      weapon used in the crime goes to the weight of such evidence.”
      Commonwealth v. Williams, 537 Pa. 1, 640 A.2d 1251, 1260
      (1994) (citing Commonwealth v. Coccioletti, 493 Pa. 103, 425
      A.2d 387, 390 (1981)). “The only burden on the prosecution is to
      lay a foundation that would justify an inference by the finder of
      fact of the likelihood that the weapon was used in the commission
      of the crime.” [Commonwealth v.] Lee, [662 A.2d 645,] 652
      [(Pa. 1995)] (citing Commonwealth v. Thomas, 522 Pa. 256,
      561 A.2d 699, 707 (1989) (“If a proper foundation is laid, the
      weapon is admissible where the circumstances raise an inference
      of the likelihood that it was used.”)).

Commonwealth v. Christine, 125 A.3d 394, 400 (Pa. 2015).

      In Christine, the Commonwealth tried to introduce evidence that the

defendant possessed a shank even though it was not used in the crime. In

holding that the “similar weapon exception” does not apply to cases where the

weapon at issue was not used in the crime, our Christine Court explained:

      The cases cited deal with weapons that might have been used.
      Possession of a handgun may be relevant even if the particular
      gun possessed cannot be proven to be the one used in the crime.

                                     -5-
J-A23044-20


     That it was possessed may allow the inference it could have been
     used. Here, however, the exception is not in play, as the shank
     was admittedly not used in the pertinent assault. The theory of
     the exception is that the weapon possessed could have been the
     weapon used—that simply is not the case here, and admission
     under the similar-weapon exception was error. To the extent that
     cases affirm use of this exception strictly on the basis of similarity,
     without an inference they were the weapons used, we reject them.

Id. at 400-01 (footnote omitted).

     There was no dispute at trial that Jacobs had a firearm inside the Star

Social Club, as the security video shows him brandishing a handgun while he

and his brother chase the victim. Besides the security video, however, the

Commonwealth presented no other evidence tending to prove that the

handgun seen in the security video was the Sig Sauer 9mm Jacobs possessed

when he was arrested on April 17, 2018.         Jacobs focuses on this lack of

evidence in arguing that the Commonwealth failed to lay a foundation that

would allow the jury to infer that the Sig Sauer 9mm was “similar in color,

shape, or type” to the handgun that he possessed in the Star Social Club. See

Jacobs’s Brief at 21. Moreover, Jacobs observes there was no evidence linking

the two firearms, as none of the Commonwealth’s witnesses described the

“caliber, make, model, color, shape, or length of the firearm in the video

footage of April 10, 2018.” Id. at 27.

     Jacobs is correct: there was no evidence connecting the two firearms

beyond them both being handguns and being possessed by Jacobs, albeit one

week apart. The issue then is whether more was needed to allow the inference




                                      -6-
J-A23044-20


that they were the same handgun, as that would be the only permissible

grounds for admission.4 We find there was not.

       In limiting the application of the “similar weapon exception,” Christine

expressly recognized that possession of a handgun, even if not proven to have

been used in the crime, “may allow the inference it could have been used.”

Christine, 125 A.3d at 400. In this case, Jacobs was charged with possessing

firearms without a license, possession of an instrument of crime and

possession of a concealed weapon on April 10, 2018, the date of the Star

Social Club incident. Jacobs’ possession of the Sig Sauer 9mm on April 17,

2018, allowed the inference that it could have also been the handgun that he

possessed during that incident. That being the case, there was enough for

the “similar weapon exception” to apply, as the “[t]he theory of the exception

is that the weapon possessed could have been the weapon used[.]” Id. at

401 (emphasis added).

       Jacobs emphasizes that Christine states that “[t]o the extent that cases

affirm use of [the similar weapon] exception strictly on the basis of similarity,

without an inference they were the weapons used, we reject them.” Jacobs’


____________________________________________


4 We reject the Commonwealth’s suggestion that the firearm was admissible
as other crimes evidence under Pa.R.E. 404(b)(2). See Commonwealth’s
Brief at 21. The trial court suggests the same in its Pa.R.A.P. 1925(a) opinion.
See TCO at 8. The Commonwealth argues that the firearm was admissible as
other crimes evidence under Pa.R.E. 404(b)(2), but it never gave notice of its
intent to have the firearm admitted as other crimes evidence as required by
Pa.R.E. 404(b)(3).


                                           -7-
J-A23044-20


Brief at 32 (quoting Christine, 125 A.3d at 401).      Read in isolation, this

statement supports his contention that possession alone is insufficient for

application of the exception. However, when read in context of the Court’s

discussion, the statement merely disavows those decisions applying the

exception to similar weapons that were not used in the crime.       See, e.g.,

Commonwealth v. Williams, 58 A.3d 796, 801 (Pa. Super. 2012) (admitting

photograph of defendant with firearm was admissible to show that he

possessed a weapon similar to the one used to commit his crimes, even though

ballistics testing precluded it from being the murder weapon).         Indeed,

Christine recognizes the exception may still apply when there is an inference

the weapon was used, which, as discussed above, arises when a firearm is

possessed and cannot be excluded as being used in the crime. Accordingly,

based on Christine, the trial court did not abuse its discretion in denying the

motion in limine and allowing the Sig Sauer 9mm to be admitted.

      Even if the handgun should have been excluded, any such error was

harmless. Where there is overwhelming evidence of the defendant’s guilt,

admission of evidence of the defendant’s possession of a weapon not directly

connected to the relevant crimes is harmless.       See Commonwealth v.

Hernandez, 230 480, 489-90 (Pa. Super. 2020) (citations omitted). After

reviewing the surveillance videos admitted at trial, we find there was

overwhelming evidence of Jacobs’ guilt that he possessed a weapon and was

an accomplice to the murder.


                                     -8-
J-A23044-20


      The videos show Jacobs in the passenger side of a white sedan that

passes the Star Social Club and parks around the corner, backing up into the

spot so it can get out faster.   Jacobs and the driver remain in the car for

several minutes. In the meantime, Tyrell Jacobs is seen waiting in a SUV for

the victim. After the victim walks past and into the bar, Tyrell Jacobs gets out

and walks down an alley behind the bar. Around the same time, Jacobs gets

out of the white sedan and begins to walk toward the Star Social Club while

talking on his cell phone. Jacobs, however, soon turns around and walks to

the alley to join his brother, who is also on his cell phone. The brothers then

walk to the Star Social Club while the driver of the white sedan waits.

      Inside the bar, the brothers confront the victim and try to start a fight,

with Tyrell Jacobs punching him and Jacobs motioning for him to step outside.

Despite this, the victim does not fight back. The brothers leave the bar but

soon return. This time, when Tyrell Jacobs punches the victim, he hits back

and tries to run away. The brothers chase him around the bar, with Jacobs

pulling out his handgun and pointing it at the victim as he tries to get away.

With the front entrance cut off, the victim runs to the backroom. Tyrell Jacobs

pursues the victim and shoots him once in the chest. As the murder is being

committed, Jacobs is seen putting the handgun back into his pants before

rushing out of the front entrance and running to the waiting white sedan.

Once Jacobs gets in, the sedan takes off.




                                     -9-
J-A23044-20


      The surveillance videos constitute overwhelming evidence that Jacobs

was an accomplice to the murder, showing his every move before, during and

after the murder. At trial, Jacobs attempted to portray this as a bar fight gone

wrong.   However, the videos show that the brothers were waiting for the

victim to arrive and then directly confronted him inside the bar. Moreover,

the videos show Jacobs pointing his gun at the victim as he runs around the

bar. Then, after his brother shoots the victim, Jacobs runs back to the waiting

sedan and immediately flees.

      Compared to this, the admission of the Sig Sauer 9mm played a minor

role in the trial. Neither defense counsel nor the Commonwealth mentioned

the handgun during their closing arguments. Moreover, that Jacobs possessed

a firearm inside the Star Social Club can be clearly seen in the Star Social Club

security video, not to mention that his defense counsel conceded in her

opening statement that Jacobs had a handgun and pointed it at the victim

inside the Star Social Club. See N.T., 10/14/19, at 123. As a result, any

error concerning the admission of the Sig Sauer 9mm was harmless.

                                      III.

      Next, Jacobs argues that the trial court erred in allowing the

Commonwealth to refresh the recollection of Nyeirah Jones through her police

statement without first establishing that she could not recollect what the

brothers said when they were in her home.




                                     - 10 -
J-A23044-20


      Pennsylvania Rule of Evidence 612 provides that a witness’s memory

may be refreshed with a writing or other item. Pa.R.E. 612(a). As Jacobs

notes in his brief, in Commonwealth v. Proctor, 385 A.2d 383, 385 (Pa.

Super. 1978), this Court held that a proper foundation must first be

established before a party may avail himself or herself of the rule permitting

a witness to refresh his or her recollection. Specifically, we held,

      [t]o permit the use of a writing in order to refresh the memory of
      a witness, the proponent must show: (1) that the witness’[s]
      present memory is inadequate; (2) that the writing could refresh
      the witness’[s] present memory; and (3) that reference to the
      writing actually does refresh the witness’[s] present memory.

Id. (citation omitted).

      Nyeirah Jones testified pursuant to a material witness warrant. Afraid

she would be hesitant to testify, the Commonwealth preemptively showed her

a police statement that she gave to the police not long after the brothers

stayed overnight at her home.

      Q: Now, did you have the opportunity at all in any of this to speak
      with the Jacobs’ brothers about what you were aware of, what had
      happened at the Star Social?

      A: Yes.

      Q: What did they say about that?

      A: I’m asking too much.

      Q: You’re asking too much. I’d like to show you something, Miss
      Jones, if that’s okay?

      A: That’s fine.




                                     - 11 -
J-A23044-20


      Q: Do you remember speaking with the Upper Darby Police
      Department and writing out a written statement with them?

      A: Yes.

N.T., 10/15/19, at 197-98.

      Jacobs objected and argued that the witness did not testify that she was

unable to recall what was said in her home. Id. at 198. The trial court decided

that the Commonwealth could show her the statement.

      THE COURT: You can show the statement to her. I will allow her
      to read it. Then you ask the follow-up question, does that refresh
      your recollection about what anything else you may have said,
      that’s fine. It may refresh it, it may not, and we’ll cross the bridge
      when we get there.

Id. at 199. After being shown her statement, Nyeirah Jones stated that it

refreshed her memory and that one of the brothers said, “Main man had it

coming.” Id.

      We need not undertake a lengthy analysis of this claim, as it is clear the

Commonwealth did not establish that the witness’s memory was exhausted.

The Commonwealth concedes as much in its brief, but argues that its failure

to show that Nyeirah Jones’ memory was inadequate is excused because she

testified under a material witness warrant; she gave an initial “vague and

general answer” and then testified her memory was refreshed after being

shown her statement. See Commonwealth’s Brief at 31. We are unpersuaded

by these arguments, none of which are supported with case law for the motion

that the first requirement for refreshing recollection can be excused.         The

witness never stated that her memory was inadequate or that she could not

                                     - 12 -
J-A23044-20


recall what the brothers said. Likewise, her initial answer that the brothers

said she was “asking too much” was not vague or general. Until she expressed

that she could not remember what was said or was unwilling to do so, it was

error for her to be shown her police statement, even if she said afterwards

that it refreshed her memory.

      This does not end our inquiry, as we must determine whether this error

was harmless. A judgment can be sustained despite the erroneous admission

of evidence if the error could not have contributed to the verdict.

Commonwealth v. Poplawski, 130 A.3d 697, 716 (Pa. 2015). Harmless

error exists where:

      (1) the error did not prejudice the defendant or the prejudice was
      de minimis; (2) the erroneously admitted evidence was merely
      cumulative of other untainted evidence which was substantially
      similar to the erroneously admitted evidence; or (3) the properly
      admitted and uncontradicted evidence of guilt was so
      overwhelming and the prejudicial effect of the error was so
      insignificant by comparison that the error could not have
      contributed to the verdict. The Commonwealth has the burden of
      proving harmless error beyond a reasonable doubt.

Commonwealth v. Radecki, 180 A.3d 441, 461 (Pa. Super. 2018) (citations

and quotation marks omitted).

      Jacobs asserts this was not harmless error because the evidence “was

directly on point with regard to malice, the pivotal issue in any murder case.”




                                    - 13 -
J-A23044-20


Jacobs’ Brief at 47.5 He contends that the statement that the victim “had it

coming” was enough for the jury to find malice. Id. at 48. While neither de

minimis nor cumulative, we concluded that the witness’s testimony was

insignificant by comparison to the properly admitted and uncontradicted

evidence of guilt, namely, the surveillance videos.

       Besides the statement not being directly attributed to Jacobs, all of his

actions in relation to murder were captured on video. In particular, Jacobs

arrives in a car that backs up into its parking spot, suggesting he anticipated

that the car would need to get away quick. See N.T., 10/16/19, at 64. Jacobs

then waits in the sedan for several minutes until his brother walks down the

alley, at which point he gets out of the car and is on his cell phone. Because

of the way Jacobs immediately turns around to meet his brother, who was

also on his cell phone, it is evident that the two were talking to each other

before going to confront the victim.               Id. at 78-79, 104.   The videos

demonstrate that Jacobs was in communication with his brother before the

murder and knew that they would need to get away quick, especially since the

driver of the white sedan remained parked waiting for Jacobs.


____________________________________________


5 To sustain a conviction of third-degree murder, the Commonwealth must
prove that the defendant killed another person with malice. Commonwealth
v. Knox, 219 A.3d 186, 195 (Pa. Super. 2019). Malice is defined as
“exhibiting an extreme indifference to human life.” Id. A fact-finder may find
malice not only in an intentional killing, “but also in an unintentional homicide
where the perpetrator consciously disregarded an unjustified and extremely
high risk that his actions might cause death or serious bodily injury.” Id.


                                          - 14 -
J-A23044-20


      Jacobs’ malice argument becomes even weaker in light of the

surveillance video from inside the bar. Tellingly, rather than order a drink,

the brothers went directly to the victim and confronted him. When the victim

tried to run away after being punched, Jacobs pulled out his handgun and

chased him, cutting off the victim’s attempt to exit. That Jacobs pulls out his

handgun and stops the victim’s escape contradicts his argument that he did

not exhibit any malice. Then, after corralling the victim into the backroom,

Jacobs waits near the door while his brother chases him down and shoots him

when he is unable to escape. Jacobs then runs out of the bar and goes directly

to the waiting white sedan. Signicantly, the video shows that the driver starts

the sedan even before Jacobs reaches the car and then drives away within

seconds of Jacobs getting in.     This video evidence, when taken together,

shows that Jacobs was an accomplice to his brother in killing the victim.

According, Jacobs’ second issue merits no relief.

                                       IV.

      Finally, Jacobs alleges that the trial court abused its discretion in

imposing the statutory maximum for third-degree murder and consecutive

sentences for firearms not to be carried without a license, conspiracy to

commit aggravated assault and two counts of recklessly endangering another

person. Specifically, Jacobs contends that the trial court failed to state its

reasons for its sentence as required by 42 Pa.C.S. § 9721(b), which provides,

in relevant part, that “the court shall make as a part of the record, and disclose


                                     - 15 -
J-A23044-20


in open court at the time of sentencing, a statement of the reason or reasons

for the sentence imposed.” Id.

      Jacobs’ claim implicates the discretionary aspects of the trial court’s

sentence. “Challenges to the discretionary aspects of sentencing do not entitle

an appellant to review as of right.” Commonwealth v. Derry, 150 A.3d 987,

991 (Pa. Super. 2016) (citation omitted). Before reaching the merits of such

claims, we must determine:

      (1) whether the appeal is timely; (2) whether Appellant preserved
      his issues; (3) whether Appellant’s brief includes a [Pa.R.A.P.
      2119(f)] concise statement of the reasons relied upon for
      allowance of appeal with respect to the discretionary aspects of
      sentence; and (4) whether the concise statement raises a
      substantial question that the sentence is inappropriate under the
      sentencing code.

Commonwealth v. Corley, 31 A.3d 293, 296 (Pa. Super. 2011) (citations

omitted).

      Jacobs has filed a timely notice of appeal and included a separate Rule

2119(f) statement in his brief. Moreover, he properly preserved his claim by

timely filing a post-sentence motion to modify or reduce his sentence. Lastly,

his contention that the trial court failed to state adequate reasons on the

record for his sentence qualifies as a substantial question for our review. See

Commonwealth v. Flowers, 149 A.3d 867, 871 (Pa. Super. 2016) (citation




                                    - 16 -
J-A23044-20


omitted). Jacobs’ claims, therefore, raise a substantial question, and we will

consider the substantive merits of his sentencing issues.6

        Before hearing from Jacobs and the Commonwealth, the trial court

stated the following:

        [B]efore we begin the various presentations, and this is not to cut
        off a presentation but, rather, to give you some indication of that
        I have done in preparation, as to [Jacobs] I’ve had the opportunity
        to review the Chester County Adult Probation and Parole
        Presentence Investigation Report, which was completed as of
        January 30, 2020. That report contained with it a number of
        attachments, all of which I have read, specifically focusing on
        various reports and material that was prepared for earlier
        hearings. And, for the record, let me say I have reviewed the
        report from the Network for Behavioral Change dated November
        of 2005; the first of several reports from Bruce Mapes, Ph.D.,
        dated April of 2006; reports from the Community Mental Health
        Services and Human Services dated May of 2006; an evaluation
        from the Chester County Youth Service dated October of 2006;
        second report from Bruce Mapes dated September of 2006; a
        report from Summit Quest Academy dated March 12th of 2007; a
        third report from Bruce Mapes dated October of 2008; a second
        Psychiatric Evaluation from Chester County Youth Services dated
        March 19 of 2009; a fourth report from Dr. Mapes dated May of
        2009; and a final report dated June of 2009.


____________________________________________


6   Our standard of review is as follows:

        Sentencing is a matter vested in the sound discretion of the
        sentencing judge, and a sentence will not be disturbed on appeal
        absent a manifest abuse of discretion. In this context, an abuse
        of discretion is not shown merely by an error in judgment. Rather,
        the appellant must establish, by reference to the record, that the
        sentencing court ignored or misapplied the law, exercised its
        judgment for reasons of partiality, prejudice, bias or ill will, or
        arrived at a manifestly unreasonable decision.

Commonwealth v. Zirkle, 107 A.3d 127, 132 (Pa. Super. 2014) (citation
omitted).

                                          - 17 -
J-A23044-20


      I have also received a Commonwealth’s Memorandum In Aid Of
      Sentencing and a Defendant’s Memorandum In Aid Of Sentencing.
      I thank both attorneys for taking the time to put their thoughts
      down in writing to give me an opportunity to think about it going
      forward.

N.T., 2/7/20, at 5-6.

      Then, after hearing from both Jacobs and the Commonwealth, the trial

court stated the following before imposing sentence.

      I have taken a lot of time to read and consider all of the material
      that was presented on your behalf. I certainly listened to the
      family of Eric Brown, and have thought long and hard about the
      events of April 10th, 2018. I have to say that I am saddened by
      the reading of the Presentence Investigation because somewhere
      in there, somewhere inside there is a very intelligent, motivated
      young man. The Presentence Investigation Report contained a list
      of grades that you had, A’s and B’s in relatively difficult subjects.
      The fact that you graduated, given the homelife that you had, is
      admirable. I am deeply saddened for you that circumstances
      didn’t channel that brain and drive into a positive world, positive
      direction.

      Having reviewed all of the material, considered all of the
      necessary guidelines and the Sentencing Commission, it’s now my
      obligation to impose sentence, and I do so, as follows …

Id. at 32-33.

      After reviewing the sentencing transcript, we find no abuse of discretion

in the trial court’s sentence. Where, as here, the trial court has the benefit of

a presentence investigation, “it is presumed that the court is aware of all

appropriate sentencing factors and considerations, and that where the court

has   been    so   informed,   its   discretion   should   not   be   disturbed.”

Commonwealth v. Ventura, 975 A.2d 1128, 1135 (Pa. Super. 2009)

(citation omitted). Relevant to Jacobs’ contention, “[t]he sentencing judge

                                      - 18 -
J-A23044-20


can satisfy the requirement that reasons for imposing sentence be placed on

the record by indicating that he or she has been informed by the pre-

sentencing report; thus properly considering and weighing all relevant

factors.” Id. (citation omitted). The trial court laid out, on the record, all of

the materials that it had reviewed in consideration of its sentence. This is

adequate for satisfying Section 9721(b), as a sentencing court is not required

to undertake a lengthy discourse of its reasons for imposing its sentence. See

Commonwealth v. Rush, 162 A.3d 530, 544 (Pa. Super. 2017) (citation

omitted). As a result, based on our review of the record, we find that the trial

court did not abuse its discretion at sentencing.

      Judgment of sentence affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 12/2/20




                                     - 19 -